`Citation Nr: 1118626	
Decision Date: 05/16/11    Archive Date: 05/26/11

DOCKET NO.  08-34 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for degenerative disc disease of the lumbosacral spine.

2.  Entitlement to an evaluation in excess of 10 percent for right shoulder rotator cuff tendonitis.

3.  Entitlement to service connection for a right knee disorder as secondary to service-connected disease or injury.

4.  Entitlement to service connection for a left knee disorder as secondary to service-connected disease or injury.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from January 1973 to April 1986.  

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from a September 2006 rating decision of the VA Regional Office (RO) in Salt Lake City, Utah that, among other things, granted service connection for degenerative disc disease of the lumbosacral spine, and right shoulder rotator cuff tendonitis, each rated 10 percent disabling effective from September 1, 2006.  The Veteran appeals for higher initial ratings.  The claims are currently handled out of the Chicago, Illinois RO.

The Board observes that a November 2007 RO rating decision denied service connection for right and left knee disabilities that the Veteran contends are secondary to service-connected lumbosacral spine degenerative joint disease, in a claim received in January 2007.  In the October 2008 substantive appeal for the right shoulder and low back disorders on appeal, the appellant referred to his knees when he indicated that VA had decided his claim incorrectly.  The Board finds that this may be construed as a notice of disagreement with the November 2007 rating action.  This will be addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  Degenerative disc disease of the lumbosacral spine is manifested by the functional equivalent of forward flexion to 82 degrees, a combined range of motion greater than 120 degrees, and no evidence of muscle spasm, guarding, or localized tenderness, abnormal spinal contour or ankylosis, incapacitating episodes or physician prescribed-bed rest.

2.  Right shoulder rotator cuff tendonitis is productive of pain on motion, but motion is above shoulder level.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for degenerative disc disease of the lumbosacral spine have not been met. 38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp 2010); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 (2010).

2.  The criteria for a disability rating in excess of 10 percent for right shoulder rotator cuff tendonitis have not been met. 38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp 2010); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003-5023 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts that he is entitlement to a higher initial rating for service-connected degenerative disc disease of the lumbosacral spine because his back continues to bother him and causes issues in his work environment.  He maintains that VA has not taken into account the fact that while in service, he was required to lift all types of office furniture and equipment.  He also contends that he has issues with his right shoulder because of having to overcompensate for other orthopedic restrictions and exercises during service.

Preliminary Considerations - VA's Duty to Assist the Veteran

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice requirements of the VCAA apply to all elements of a claim for a higher rating including: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Here, the duty to notify was satisfied prior to the initial decision on the claims by a letter dated in February June 2006 supplemented by correspondence dated in March 2007 and October 2008 that addressed the required notice elements.  The letters informed the appellant of what evidence was required to substantiate the claims and of the appellant's and VA's respective duties for obtaining evidence.  Notice regarding the effective date elements of the claims was sent to the Veteran in the initial correspondence and thereafter. See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  For these reasons, the Board may proceed to decide the appeal.

The Board finds that the necessary development has been accomplished and that appellate review may proceed without prejudice to the appellant. See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran was afforded VA compensation and pension examinations in 2006 and 2007 that are determined to be adequate for rating purposes.  A private medical report has been reviewed.  The appellant's statements in support of the claims have been carefully considered.  He does not indicate that there is outstanding evidence that has not been received or considered.  He requested a personal hearing in October 2008 but cancelled the request in March 2010.  The Board is not aware of the existence of any additional relevant evidence that has not been obtained.  No further notice or assistance to the appellant is required to fulfill VA's duty to assist in the development of the claims. See 38 U.S.C.A. § 5103A (a) (2); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Smith v. Gober, 14 Vet. App. 227 (2000); aff'd 281 F.3d 1384 (Fed. Cir. 2002); see also Quartuccio v. Principi, 16 Vet. App. 183; Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (2002).  As such, the claims are ready to be considered on the merits.

Law and Regulations - General

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities found in 38 C.F.R. Part 4 (2010).  The Board attempts to determine the extent to which the Veteran's service-connected disability adversely affects ability to function under the ordinary conditions of daily life and is based, as far as practicable, on average impairment of earning capacity in civil occupations. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.10 (2010).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. 38 C.F.R. § 4.40 (2010).  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse. 38 C.F.R. § 4.45 (2010).  The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. 38 C .F.R. § 4.59 (2010).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2010).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 4.3 (2010).

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  However, when a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Separate disability ratings are known as staged ratings. See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned).  In Hart v. Mansfield, 21 Vet. App. 505, 511 (2007), entitlement to staged ratings was extended to claims for increased disability ratings where "the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings." Id. 

1.  Evaluation of degenerative disc disease of the lumbosacral spine.

Pertinent Law and Regulations

Historically, a rating September 2006 rating decision granted service connection for degenerative disc disease of the lumbosacral spine and assigned 10 percent rating pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5243, effective September 1, 2006.

Disabilities of the spine are rated in accordance with the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), which encompasses such disabling symptoms as pain, ankylosis, limitation of motion, muscle spasm, and tenderness. 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2010).

38 C.F.R. § 4.71a, Diagnostic Code 5243 provides that intervertebral disc syndrome is to be rated either under the General Rating Formula or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25 (2010).

The Formula for Rating Intervertebral Disc Syndrome provides for a 10 percent disability rating for incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent disability rating for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months. 38 C.F.R. § 4.71a (2010).

Note (1) to Diagnostic Code 5243 provides that for purposes of ratings under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 38 C.F.R. § 4.71a (2010).

In the alternative, the General Rating Formula provides that a 10 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine is not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 30 percent rating is assigned for forward flexion of the cervical spine of 15 degrees or less; or, favorable ankylosis of the entire cervical spine. A 40 percent rating is assigned for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine is 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine; and 100 percent for unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.).  For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension from zero to 30 degrees, left and right lateral flexion from zero to 30 degrees, and left and right lateral rotation from zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees, and 240 degrees for the thoracolumbar spine.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlanto-axial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability. Id.

Factual Background

The Veteran was afforded a VA general medical examination in June 2006.  The examiner referred to extensive inservice evidence of ongoing lumbar pain and discomfort culminating in a diagnosis of disc herniation with extrusion to the left L5-S1 neural foraminal area.  The appellant stated that he had been very uncomfortable over the years but indicated that he had not had a sciatic-type of radicular distribution to the left lower extremity for many months or even a year or more.  He reported occasional fasiculations in the vastus medialis of the left thigh but it was felt that these were not actual muscle spasms.  It was reported that the Veteran denied numbness or tingling of the left lower extremity entirely.  He related that he experienced discomfort approximately every eight weeks that would last for about five or six days which he treated by placing a lumbar roll in the small of his back, and avoidance of repetitive bending, stooping and lifting heavy weights.  He did not use a heating pad or any kind of medication during flare-ups.  It was reported that he did not wear a lumbar support and that there had been no periods of incapacitation in the past 12 months.  It was noted that the Veteran currently denied lumbar spine pain "whatsoever" and indicated that any discomfort was intermittent, and not constant, with flare-ups occurring approximately every eight weeks.  It was noted that the Veteran denied any adverse occupational impact relative to the lumbar spine.  

On physical examination, it was reported that was a normal neurological examination of the upper and lower extremities, and no focal neuromotor defects of the lower extremities.  Vibratory sensation was well preserved in both ankles and he was able to heel and toe walk without difficulty.  Utilizing the goniometer, lumbar spine flexion was 82 degrees, extension was to 28 degrees, left and right lateral flexion was 24 and 27 degrees, respectively, and he had 26 and 30 degrees of left and right lumbar spine rotation with stiffness and mild discomfort at the clinical endpoints of motion.  It was reported that there was no weakness, fatigability or incoordination.  Range of motion of the lumbar spine was not further functionally limited by additional range of motion testing.  The Waddell signs were negative times three and vertical axial loading of the skull failed to produce any lumbar-related complaints.  The Veteran had no lumbar myospasm and no unusual lumbar curvatures.  He was able to squat, was independently ambulatory, and gait was independent and normal with associated arm swings.  X-rays of the lumbosacral spine were interpreted as showing reduced disc space at L5-S1 consistent with a degenerative disc.  Following examination, a diagnosis of lumbar degenerative disc disease, L5-S1, with extrusion to the left was rendered.  The examiner added that fortunately, the Veteran's unpleasant radicular sensations had resolved for least the past year.  It was noted that he did experience intermittent flare-ups of lumbar discomfort with some extension to the left sacroiliac area.  It was also reported that he had vesiculations to the left medial thigh at times but that these were asymptomatic and not actually spasms.  

The Veteran submitted private clinical records from Dr. B. Farmer dated in February 2007 indicating generalized complaints that included lumbosacral back pain, numbness, tingling and radicular pain to the lower extremities.  No specific pertinent findings were shown except for strength of 5/5 and straight leg raising test of "-1-".  Impressions included chronic low back pain.  Clinical summaries in March and April 2007 did not refer to low back complaints or findings.

Legal Analysis

After a careful review of the evidence in conjunction with the relevant rating criteria specified above, the Board finds that the Veteran's lumbosacral spine disability is no more than 10 percent disabling.  Specifically, the evidence reflects that he has the functional equivalent of forward flexion to 82 degrees, with extension to 28 degrees, left lateral rotation to 24 degrees and right lateral rotation to 27 degrees.  Therefore, while the appellant does not have full range of motion of the thoracolumbar spine according to regulatory criteria, it is clear that flexion is not limited to 60 degrees or less, nor is the combined range of motion 120 degrees or less.  Muscle spasm has not been confirmed on examination nor are there findings of guarding, scoliosis, lordosis or pain on palpation.  When examined in 2006, the appellant voiced complaints of stiffness and mild discomfort at the ends of rotation.  However, such symptoms do not afford a basis for a 20 percent evaluation under Diagnostic Code 5242 for the lumbar spine.

The Board observes that examination of the Veteran's back during the appeal period does not indicate significant lower extremity neurological impairment or any other neurologic deficit related to a diseased disc.  The appellant stated on VA examination in June 2006 that he had not had a sciatic-type of radicular distribution to the left lower extremity for many months or even a year.  Although reference was made to radicular symptomatology on a private clinical report dated in February 2007, no significant findings were reported.  As well, when seen by the same physician in March and April 2007, no complaints of this nature were noted.  The Veteran reports episodic flare-ups of pain but the record does not document incapacitating episodes so as to warrant a 20 percent rating under the diagnostic codes for intervertebral disc syndrome.  The Board points out that an incapacitating episode is one where a physician has prescribed bed rest.  The Veteran's self-reported history and the clinical record are negative for such a prescription.  The record is devoid of any indication that he has been prescribed bedrest by a medical doctor.  The Board notes that on clinical evaluation in June 2006, the Veteran denied pain and reported longstanding subsidence of pain and radicular symptomatology.  It was related that he was no medication regimen.  He reported that occasional flare-ups of pain were alleviated by a lumbar roll and avoidance of exacerbating movements.  The appellant indicated that he had no occupational limitations due to pain.  The evidence is remarkable for the lack of any significant treatment of low back complaints.  In view of such, the Board finds that a basis for a higher rating for service-connected lumbosacral spine disc disease under Diagnostic Code 5243 is not demonstrated.

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups. See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion. See Johnson v. Brown, 9 Vet. App. 7 (1996).  

In this regard, the Board observes that on VA examination in 2006, the Veteran did not have additional limitation on repetition related to pain, fatigability, incoordination, weakness or lack of endurance.  Range of motion of the lumbar spine was not further functionally limited on additional range of motion testing.  Despite his lay reports of pain and functional compromise, the appellant has retained good range of motion of the lumbar spine, with the examiner describing discomfort only at the extremes of motion on lateral rotation.  Such findings are inconsistent with the functional equivalent of flexion limited to 60 degrees or less or a combined range of motion to 120 degrees or less.  The current evaluation contemplates pain on motion or limitation of flexion to 60 degrees or better.  In order to warrant a higher evaluation, there must be functional equivalent of flexion limited to 60 degrees or less, or the combined range of motion to 120 degrees of less. See DeLuca.  In addition, a 20 percent evaluation may be assigned if there is spasm or guarding resulting in abnormal gait or spinal contour that are not demonstrated in this case.

The appellant is competent to assert that he is worse.  However, the Board concludes that the observations of a skilled professional are far more probative of the degree of impairment.  Here, the Veteran has described a history of pain, reports vague assertions that his back continues to bother him and attests to occasional flare-ups of pain.  Despite such complaints, however, neither VA nor private records suggests that flexion is functionally limited to 60 degrees or that the combined range of motion is functionally restricted to 120 degrees.  Similarly, he has presented no evidence of incapacitating symptomatology or physician-prescribed bedrest.  

Under the circumstances, the Board finds that the symptoms associated with the service-connected lumbosacral spine disc disability more nearly comport with the criteria for a 10 percent evaluation under 38 C.F.R. § 4.59 for periarticular pathology productive of painful motion since the award of service connection.  Based on the foregoing, the Board concludes that the service-connected lumbosacral degenerative disc disease has been no more than 10 percent disabling since the grant of service connection and a uniform rating is appropriate throughout the appeal period. See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505, 511 (2007).

2. Evaluation of right shoulder rotator cuff tendonitis.

Pertinent Law and Regulations

The Veteran was awarded service connection for right shoulder rotator cuff tendonitis in September 2006 and granted a 10 percent disability rating under 38 C.F.R. § 4.71a Diagnostic Codes 5201-5024, effective from September 1, 2006.  Since a November 2007 rating decision, the service-connected right shoulder disability has been evaluated under 38 C.F.R. § 4.71a, Diagnostic Codes 5003-5203 (2010).  Hyphenated diagnostic codes are used when a rating requires use of an additional rating criteria to identify the basis for the evaluation assigned. See 38 C.F.R. § 4.71a (2010).  In this case, Diagnostic Codes 5201 and 5203 are used for rating limitation of motion of the arm and impairment of the clavicle or scapula, while Diagnostic Codes 5003 and 5024 represent ratings based on consideration of arthritis and tenosynovitis as the underlying source of disability.

38 C.F.R. § 4.71a, Diagnostic Code 5201 provides that a 20 percent rating is warranted when motion is limited to shoulder level or midway between the side and shoulder level for the major arm; 30 percent when motion is limited midway between side and shoulder level for the major arm; and 40 percent when motion is limited to 25 degrees from side for the major arm. Id. 

For VA purposes, normal range of shoulder motion is forward extension and abduction from 0 to 180 degrees with 90 degrees being at shoulder level; internal rotation from 0 to 90 degrees; and external rotation from 0 to 90 degrees. See 38 C.F.R. § 4.71, Plate I (2010). 

38 C.F.R. § 4.71a, Diagnostic Code 5203 provides that a 10 percent rating is assigned for impairment of the clavicle or scapula where the impairment is manifested by malunion of the clavicle or scapula, or nonunion of the joint without loose movement.  A 20 percent rating is warranted if there is a nonunion of the joint with loose movement or a dislocation of the joint. 38 C.F.R. § 4.71a (2010).

Degenerative arthritis will be rated based on limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint is noncompensable under the appropriate Diagnostic Code, an evaluation of 10 percent applies to each major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasms, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent rating is assignable on x-ray evidence of involvement of two or more major joints or two or more minor joint groups.  A 20 percent rating is assignable on x-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations. 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2010). 

Factual Background

The Veteran was afforded a VA examination in June 2006 that, among other things, evaluated the right shoulder.  On physical evaluation, there was a positive impingement sign and a sense of crepitus on palpation of the right acromioclavicular joint.  The appellant had a positive empty can test on the right but a negative drop arm test.  Tenderness to moderate palpation was elicited over the anterior and lateral aspects of the right shoulder.  Using the goniometer, the Veteran had flexion to 134 degrees, abduction to 130 degrees, and external and internal rotation of 60 and 57 degrees with pain, stiffness, weakness and fatigability.  No incoordination at the clinical endpoints was noted.  Right shoulder range of motion was not further functionally limited by additional range of motion testing.  The Veteran had a positive Apleys scratch test - reaching only to L2 on the right, as compared to T12 on the left.  An X-ray of the right shoulder was interpreted as negative.  

The Veteran underwent a VA joints examination in November 2007.  He stated that he did not have constant right shoulder pain but that it was painful on overhead movements.  He rated pain as six on a 10 scale.  There was no weakness, stiffness, swelling, heat, redness, instability, giving way or locking.  It was reported that there was easy fatigability, and lack of endurance.  The Veteran related that he did not receive treatment for the right shoulder.  He did not report flare-ups of pain.  It was noted that he did not use any medicine for the shoulder.  There was no history of surgery.  It was reported that there had been no episodes of dislocation or recurrent subluxation.  He had not experienced any constitutional symptoms associated with the shoulder.  The appellant said that the right shoulder affected activities of daily living that included putting on coats or taking a bath.  It was noted that his work as a financial officer was not affected.  

On physical examination, forward flexion of the right shoulder was 175/180 degrees and limited by pain.  Abduction was 170/180 degrees limited by pain.  External rotation was 90/90 degrees and internal rotation was 90/90 degrees.  It was reported that repetitive movements of the shoulder did not change range of motion due to pain, weakness, fatigue or lack of endurance.  There was no objective evidence of painful motion, edema, effusion, instability, weakness, tenderness, redness, heat, abnormal movement or guarding of movement.  No ankylosis was noted.  There was no evidence of inflammatory arthritis.  

An X-ray of the right shoulder was interpreted as showing minimal degenerative changes in the glenohumeral and acromioclavicular joint and no acute fractures.  Following examination, a pertinent diagnosis of chronic right shoulder strain was rendered. 


Legal Analysis

Based on a thorough review and consideration of the evidence of record, the Board finds that a rating in excess of 10 percent is not warranted for right shoulder disability under 38 C.F.R. § 4.71, Diagnostic Codes 5003, 5201, 5203 or 5204.  

At the outset, the Board points out that neither malunion nor nonunion, loose movement, or dislocation or subluxation of the clavicle or scapula is demonstrated by clinical report or lay assertion.  It is therefore found that 38 C.F.R. § 4.71a, Diagnostic Code 5203 does not provide for a higher evaluation for right shoulder disability.

As noted previously, 38 C.F.R. § 4.71a, Diagnostic Code 5201 provides for a 20 percent disability rating for limitation of motion of the arm at shoulder level.  For VA purposes, normal range of shoulder motion is 0 to 180 degrees of forward elevation (flexion), 0 to 180 degrees of shoulder abduction, internal rotation 0 to 90 degrees, and external rotation of 0 to 90 degrees. See 38 C.F.R. § 4.71a, Plate I (2010).  The ability to lift the arm to shoulder level is lifting it to 90 degrees.

In this regard, the evidence reflects that although the appellant is shown to have reduced right shoulder range of motion relative to the regulatory criteria, the evidence demonstrates that functional right shoulder flexion exceeds 90 degrees.  Therefore, he is able to lift the right arm above shoulder level.  Accordingly, a rating of 20 percent rating is not warranted for current right shoulder disability under 38 C.F.R. § 4.71a, Diagnostic Code 5201 based on range of motion.  

The Veteran has arthritis of the right shoulder joint.  There was evidence of degenerative changes on X-ray in 2007, and crepitus was noted on examination in 2006.  However, 38 C.F.R. § 4.71a, Diagnostic Code 5003 for arthritis, or 5024 for tenosynovitis rated as arthritis is not availing of more than a 10 percent disability evaluation for the right shoulder because the Veteran currently receives the maximum schedular rating under these Diagnostic Codes absent additional limited motion.  

In determining the degree of functional impairment, the provisions of 38 C.F.R. §§ 4.40 and 4.45 are for consideration. See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board accepts that the appellant has some degree of functional impairment and pain.  When examined by VA in 2006, it was noted that there was evidence of right shoulder impingment, tenderness on palpation, and pain on motion.  Range of motion was reduced with reported pain, stiffness, weakness and fatigability, and some activity restrictions.  However, neither the lay nor the medical evidence reflects the functional equivalent of symptoms required for an evaluation in excess of 10 percent when all of the complaints and findings are considered.  It was reported that range of motion was not further functionally limited by additional testing and right shoulder flexion and abduction did not impede the ability to lift the right arm to shoulder level.  When examined in 2006 and 2007, there was no evidence of edema, effusion, instability, weakness, redness, heat, abnormal movement or guarding of movement.  In 2007, the examiner found that the left shoulder was not limited by pain, weakness, incoordination, fatigability, or lack of endurance on repetitive motion or flare-ups.  Range of motion was almost full on that occasion.  The evidence indicates that the Veteran retains good function of the right shoulder on the whole despite the reported and observed symptoms, and that a higher rating is not warranted in this connection.  Stated differently, the lay and medical evidence establishes that he retains functional motion above shoulder level.  The Board thus finds that right shoulder symptoms displayed throughout the appeal period are contemplated by the 10 percent disability evaluation in effect.

The Board recognizes that a layperson is competent to describe what comes to him or her through the senses. See Layno v. Brown, 6 Vet. App. 465 (1994).  In this regard, the Veteran can assert that the symptoms associated with his right shoulder disability are worse.  The Federal Circuit has held that lay assertion is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself.  However, the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence. See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006). To the extent that the appellant asserts that his service-connected right shoulder disorder is more severely disabling, the Board points out that the findings on the 2006 and 2007 VA medical examinations, as well as those submitted by Dr. Farmer do not establish that he has more severe disability in this regard.  The Board has carefully considered the appellant's contentions of pain, and functional loss.  However, functional impairment is included in the 10 percent evaluation already assigned.  Even accepting his statements as true, this would not warrant a higher rating for reasons stated above.  The Board concludes that the medical findings on examination are of greater probative value and fail to demonstrate that a higher evaluation is warranted.  In view of such, the Board finds that the currently assigned disability evaluation of 10 percent is appropriate.

The Board must also consider whether any alternative diagnostic code serves as a basis for a higher rating for service-connected right shoulder disability, to include C.F.R. § 4.71a, Diagnostic Codes 5200 or 5202 (2010).  The evidence discloses, however, that there is no evidence of ankylosis of the scapulohumeral joint, or impairment or malunion of the humerus on which those diagnostic codes are predicated.  Therefore, these diagnostic codes are unavailing of a higher rating for the right shoulder.

Under the circumstances, the Board finds that the symptoms associated with the service-connected right shoulder disability more nearly comport with the criteria for a 10 percent disability evaluation under 38 C.F.R. § 4.59 for periarticular pathology productive of painful motion since the award of service connection.  Based on the foregoing, the Board concludes that the service-connected right shoulder disorder has been no more than 10 percent disabling since the grant of service connection and a uniform rating is appropriate throughout the appeal period. See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505, 511 (2007).

Finally, the Board has also considered whether higher ratings for service-connected lumbosacral spine and right shoulder disorders are warranted on an extraschedular basis.  The potential application of 38 C.F.R. § 3.321(b) (1) (2010) has been considered.  However, the record does not present such "an exceptional or unusual disability picture as to render impractical the application of the regular rating schedule standards."  In this regard, the Board finds that there has been no showing by the Veteran that the service-connected disabilities have resulted in marked interference with employment or necessitated frequent periods of hospitalization.  The Board finds that the ratings assigned are precisely that contemplated for these disabilities. See Thun v. Peake, 22 Vet. App. 111 (2008). The Board concludes that the Veteran has not demonstrated such a degree of disability so as to render impractical the application of the regular rating schedule standards.  In the absence of such factors, the criteria for referral for an extraschedular rating pursuant to 38 C.F.R. § 3.321(b) (1) are not met. See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Accordingly, evaluations in excess of 10 percent for service-connected lumbosacral spine disc disease and 10 percent for right shoulder rotator cuff tendonitis are denied.  Absent a relative balance of the evidence, the evidence is not in equipoise and the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

An evaluation in excess of 10 percent for degenerative disc disease of the lumbosacral spine is denied.

An evaluation in excess of 10 percent for right shoulder rotator cuff tendonitis is denied.


REMAND

The Board points out that as indicated in the INTRODUCTION section of this decision, service connection for right and left knee disorders claimed as secondary to service-connected disability was denied by rating action dated in November 2007.  In a communication dated in October 2008, the Veteran appears to have filed a timely notice of disagreement to those determinations.  The Veteran has not been provided a statement of the case in furtherance of this appeal.  A remand is thus required for the RO to issue a statement of the case. See 38 C.F.R. § 19.30 (2009); Manlincon v. West, 12 Vet. App. 238, 240- 41 (1999).

Accordingly, the case is REMANDED for the following actions:

1.  Issue a statement of the case to the Veteran on the issues of entitlement to service connection for left and knee disorders as secondary to service-connected disability.  

2.  If a timely substantive appeal is received, and after taking any further development deemed appropriate, re-adjudicate the issues on appeal.  If a benefit is not granted, provide the appellant and his representative with a supplemental statement of the case and afford them an opportunity to respond before the case is returned to the Board for appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans Appeals


Department of Veterans Affairs


